103 N.H. 99 (1960)
PAUL C. HOLTE & a.
v.
GERARD P. RONDEAU & a.
No. 4860.
Supreme Court of New Hampshire.
Argued November 1, 1960.
Decided November 30, 1960.
Sullivan & Gregg and Sherman D. Horton, Jr. (Mr. Horton orally), for the plaintiffs.
*100 Louis C. Wyman, Attorney General and William J. O'Neil, Assistant Attorney General (Mr. O'Neil orally), for the defendants.
KENISON, C. J.
The question presented in this case is whether RSA 110-A:77 I (supp) permits nonresidents to obtain compensation for damages for injuries as a result of a motor vehicle accident occurring in another state and involving the New Hampshire National Guard.
This case is governed by Leary v. McSwiney, decided this day. 103 N. H. 85, 88. The fact that the present case involves damage caused by a military truck rather than a military aircraft is immaterial. The plaintiffs are entitled to maintain their petition and this makes it unnecessary to consider the plaintiffs' contention that the defendants' motion to dismiss was filed untimely.
Remanded.
All concurred.